Citation Nr: 1009726	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for complete loss of sense of smell.

2.  Entitlement to an effective date earlier than February 
14, 2006, for the grant of a 50 percent rating for chronic 
sinusitis.

(The issue of entitlement to a waiver of the recovery of 
indebtedness in the amount of $1,744.60 will be the subject 
of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for complete loss of sense of smell with a 10 percent 
evaluation; and from a December 2006 rating decision that 
increased the rating for sinusitis to 30 percent, effective 
February 14, 2006.

In a statement received in January 2007, the Veteran seemed 
to argue that previous final rating decision had evaluated 
his service connected asthma improperly.  This matter is 
referred to the RO for proper action.

The issue of entitlement to an earlier effective date for the 
grant of the 30 percent rating for chronic sinusitis is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC, and is discussed in the REMAND section of 
this decision.



FINDINGS OF FACT

1.  The Veteran's loss of sense of smell is complete.

2.  The Veteran's loss of sense of smell is manifested by 
symptomatology contemplated by the schedular rating criteria.

3.  The Veteran's loss of sense of smell does not cause a 
marked interference with employment or frequent periods of 
hospitalization.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for loss of sense of smell have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6275 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as the 
initial rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation or evidence of 
such prejudice in this case.


The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and VA and private 
treatment records.  Additionally, the Veteran was provided a 
VA examination in August 2006 for his nose.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis

On VA examination in August 2006, the examiner noted the 
Veteran's 30-year history of problems with his nose and 
sinuses, including approximately five operations for his 
sinus problem.  He also noted that the Veteran had massive 
amounts of polypoid material removed from his nose and 
sinuses, and that he had completely reformed all of that 
material to the degree that he had total anosmia (loss of 
smell) and a foul odor at all times.  See August 2006 VA 
examination report.

In a September 2006 rating decision, the RO granted the 
Veteran service connection for complete loss of sense of 
smell, with an evaluation of 10 percent under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6275.  This is the maximum schedular 
rating for this disability.  A higher evaluation is only 
available if an extraschedular evaluation is warranted.  See 
38 C.F.R. § 4.87a (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran contend that an extraschedular rating is 
warranted for his loss of sense of smell because he has had 
to take an excessive amount of time off for doctor's 
appointments, surgery and recuperation time, other medical 
procedures and medications, and frequent hospitalizations.  
See January 2007 notice of disagreement.

The Veteran's disability is manifested by a complete loss of 
his sense of smell.  This impairment is precisely 
contemplated by the rating criteria.  He has at times 
reported smelling a foul odor that was not there, but this 
symptom is congruent with a loss of the sense of smell.

Because the disability is contemplated by the rating 
schedule, the Board need not reach the second step in the 
extraschedular analysis.  The evidence does not show that the 
Veteran's loss of sense of smell has markedly interfered with 
employment.  In a February 2006 statement, the Veteran 
indicated that he was in school to become a tractor trailer 
driver.  VA outpatient treatment records show that in August 
2006, the Veteran reported that he was a truck driver and was 
traveling for work; and in January 2006 treatment records 
from R.S., MD, the Veteran indicated that he was employed.  
The Veteran has not reported a loss of income or employment 
opportunities due to the loss of the sense of smell.  
Furthermore, although the evidence of record shows that the 
Veteran has undergone multiple medical procedures for his 
separately service-connected sinus disability; he has not had 
frequent periods of hospitalization due to his loss of sense 
of smell.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

As noted above, the evidence in this case does not show that 
the Veteran's loss of sense of smell has caused 
unemployability.  There is also no evidence showing that the 
Veteran has not been able to obtain employment due to his 
loss of sense of smell.  Because there is no evidence of 
unemployability, further consideration of entitlement to TDIU 
is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. 
Cir. 2009).

In addition, the Veteran has been in receipt of a 100 percent 
schedular rating since April 22, 1998.  TDIU is provided when 
the schedular rating is less than 100 percent.  38 C.F.R. 
§ 4.16(a).


ORDER

An initial increased rating for complete loss of sense of 
smell is denied.


REMAND

In January 2007, the Veteran submitted a VA form 9, appeal to 
the Board of Veterans' Appeals, in which he expressed 
disagreement with a December 2006 rating decision that had 
assigned an effective date of February 14, 2006, for the 
grant of a 50 percent rating for chronic sinusitis.  The RO 
has not issues a statement of the case in response to the 
notice of disagreement, and this issue must be remanded for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The agency of original jurisdiction 
should issue a statement of the case with 
regard to the issue of entitlement to an 
effective date earlier than February 14, 
2006, for the grant of a 50 percent 
rating for chronic sinusitis.  Only if 
the Veteran submits a sufficient 
substantive appeal should this issue be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


